Citation Nr: 0802829	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-38 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  He died in February 2005.  The appellant is 
the veteran's widow.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in February 2005.  His death certificate 
lists the cause of death as congestive heart failure due to 
coronary artery disease.  Peripheral vascular disease and 
post traumatic stress disorder were listed as other 
significant conditions contributing to death but not related 
to the cause of death.

At the time of his death the veteran was service connected 
for post traumatic stress disorder, evaluated as 30 percent 
disabling; and for residuals of malaria, evaluated as 
noncompensable.

In Hupp v. Nicholson, 21 Vet.App. 342 (2007), the United 
States Court of Appeals held that under 38 U.S.C.A. § 5103 
(West 2002), VA must provide the appellant with a notice that 
states the conditions, if any, for which a veteran was 
service-connected at the time of his death; an explanation of 
the evidence and information required to substantiate a 
dependency and indemnity claim based on a previously service-
connected condition; and an explanation of the evidence and 
information required to substantiate a dependency and 
indemnity claim based on a condition not yet service-
connected.  As the notice provided the appellant does not 
fully comply with the decision in Hupp, further development 
is required. 

Further, given the quantity of medical evidence received 
after the VA medical opinion in 2005, the Board finds that an 
additional review of the evidence is in order.  Indeed, given 
that the VA reviewer in 2005 did not provide any indication 
of his or her qualifications, the Board finds that the claim 
should be reviewed by a board certified cardiologist to 
determine the relationship, if any, between the cause of the 
veteran's death and his service to include his service 
connected post traumatic stress disorder.

Therefore, this examination is REMANDED for the following 
action:

1.  The RO must provide the appellant 
with notice that complies with the 
provisions of 38 U.S.C.A. § 5103.  In 
this respect the appellant must provided 
notice which states the conditions for 
which the veteran was service-connected 
at the time of his death; an explanation 
of the evidence and information required 
to substantiate a dependency and 
indemnity claim based on a previously 
service-connected condition; and an 
explanation of the evidence and 
information required to substantiate a 
dependency and indemnity claim based on a 
condition not yet service-connected.  A 
reasonable opportunity to respond should 
be provided.

2.  Thereafter, the RO must forward the 
claims folders for review by a board 
certified cardiologist.  The cardiologist 
is to review all of the evidence of 
record in both claims folders, and 
address whether it is at least as likely 
as not that stress related to the 
veteran's service connected post 
traumatic stress disorder caused or 
aggravated his coronary artery disease 
and congestive heart failure.  In 
offering an opinion the examiner must 
address the February 2005 opinion offered 
by David G. Kern, M.D., and express why 
she/he agrees or disagrees with the 
opinion proffered by Dr. Kern.  A 
complete rationale must be provided for 
any opinion offered.  The examiner must 
provide a copy of his or her curriculum 
vitae with the examination report.

3.  After the development requested has 
been completed, the RO should review the 
VA opinion report to ensure that they it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Then readjudicate the appellant's 
claim in light of any additional evidence 
obtained.  If the claim is not granted to 
her satisfaction, send her and the 
representative an supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


